Citation Nr: 1447531	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to December 1973.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a notice of disagreement in March 2011 and was provided with a statement of the case in May 2012.  The Veteran perfected his appeal with a May 2012 VA Form 9.  

The Veteran testified at July 2014 Board videoconference hearing and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the July 2013 hearing transcript.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that the Veteran set foot in the Republic of Vietnam during service and the Veteran is currently diagnosed with coronary artery disease.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for ischemic heart disease, no discussion of the Board's duty to notify and assist is necessary.  

Analysis

The Veteran contends that his ischemic heart disease is related to his military service.  Specifically, the Veteran contends that while stationed on the USS Regulus he left the ship on two occasions.  The main instance being when the crew was allowed to go off ship for a "beer break".  See Board hearing transcript pg. 18.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Turning to the evidence of record, the Veteran has a current diagnosis of coronary artery disease, which is listed as a type of ischemic heart disease under 38 C.F.R. § 3.309(e).   

Additionally, the Veteran's DD-214 and a January 2011 PIES request reflect that the Veteran was stationed aboard the USS Regulus (AF 57).  The Board notes that as of January 2014, the USS Regulus is recognized as a ship that docked to shore or pier in Vietnam.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents".  This category includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.  The USS Regulus is noted as conducting numerous in port docking replenishments at Cam Ranh Bay, Vung Tau, An Thoi, and Da Nang during March 1966 to November 1966, May 1967 to July 1967, February 1968 to December 1968, October 1969 to December 1969, June 1970 to September 1970, and April 1971 to July 1971.  As such, the Board finds that the claim turns on whether the Veteran was aboard the USS Regulus when it docked to shore or pier.  

Although the Veteran's personnel file is not of record, the Veteran has reported that he was aboard the USS Regulus from 1969 to 1970.  The Veteran's DD-214 reflects that the Veteran had active duty from January 1969 to November 1970 with one year, eight months, and 19 days of foreign, and or sea service.  The Veteran's last duty assignment and major command was listed as the USS Regulus.  Additionally, a July 2011 buddy statement from R.C states that R.C met the Veteran upon reporting for duty aboard the USS Regulus in Alameda, California, in "December and January 1969".  R.C also reported that one morning, after many days and nights of supplying ships at sea, the ship pulled into pier to dock ship for a few hours to allow the crew, in groups of two, to go ashore to drink two Miller Highlife beers and return aboard while others went.  

The Board finds, resolving all reasonable doubt in the Veteran's favor, that the Veteran was aboard the USS Regulus during a time the ship was docked to shore or pier in Vietnam.  Additionally, the Board finds that the Veteran's lay report of going on shore is credible as it has been corroborated by R.C and there is no evidence of record to directly contradict these lay statements.  As the Veteran has a current diagnosis of ischemic heart disease (coronary artery disease) and in-country service in the Republic of Vietnam during the requisite period, service connection for ischemic heart disease is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for ischemic heart disease is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


